Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After a further search and thorough examination of the present application and in light of the prior art made of record and the applicant’s arguments, claims 1-20 are found to be in condition for allowance.

Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
The claims are allowable over the prior art of record since the cited reference taken individually or in combination fails to particularly disclose “calculating, for one or more poses of the plurality of poses, one or more predictions for observations of the environment based on the environmental model and the one or more poses, wherein each prediction corresponds to a simulated view of the environment as captured in the environmental model, comparing the one or more predictions calculated based on the environmental model to one or more of the first plurality of captured observations corresponding to the one or more poses from which the one or more predictions were determined and  revising the calibration model to reduce a sum of squared errors in the comparison” as recited in the claims.
However, no other relevant prior art has been found to anticipate or obviate the claimed matter as specifically recited in the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487